DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
Prosecution of this application has passed from Satya Gudibande to Fred Reynolds.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Jan, 2022 has been entered. 

Election/Restriction
	Applicants elected group I and the peptide of SEQ ID 11 with traverse on 13 Nov, 2019.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 31 Dec, 2019.
	Applicant’s elected species was determined to be novel and unobvious over the prior art.  Following Markush practice, the independent claim (claim 140) was examined, and references rendering it obvious were found.  As a result, claims 140, 141, 146, 147, 149, 154, 156, 163, 171, 172, 179, and 181 were examined and claims 143-145, 150-153, 155, 165-167, 170, 173-178, 180, and 182-190 have been withdrawn from consideration.  While one or more of the withdrawn claims may read on applicant’s elected species, they have not been fully examined, and cannot be stated as allowable, and are thus properly withdrawn.

Claims Status
Claims 140, 141, 143-147, 149-156, 163, 165-167, and 170-190 are pending.
Claims 140, 170, and 171 have been amended.
Claims 177-190 are new.
Claims 143-145, 150-153, 155, 165-167, 170, 173-178, 180, and 182-190 have been withdrawn due to an election/restriction requirement.

Examiner’s Note
	Applicant’s claims are drawn to a method comprising administering a peptide attached to a carrier to treat cancer.  If the carrier is of non-nanoscale dimensions, it is not clear how to apply this effectively to a solid tumor.  As the tumor will only be affected where it contacts the carrier (as the peptide is attached), any tumor will grow in dimensions where there is no carrier.  While nanoscale carriers will work, there is no mention of nanoparticle carriers in applicant’s disclosure as filed.  How do applicants intend to administer a bulk carrier so it will effectively enough of the cells of a solid tumor to have a therapeutic effect?
	In addition, claims 147 and 156 appear to be duplicates of each other.  Upon a determination of allowability, this duplication will be objected to.

Withdrawn Rejections
The rejection of claim 150 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn as the claim has been withdrawn.

The rejection of claim(s) 140, 141, 143-147 and 153-156 under 35 U.S.C. 102(a)(2) as being anticipated by Vescovi (WO2007010394A2) as evidenced by information on website: https://www.genscript.com/protein/Z02913-BMP_2_Human.html., further as evidenced by website: https://www.genscript.com/protein/Z02750-Bone-4_BMP-4_Human.html?page_no=1&position_no=1&sensors=search_information is hereby withdrawn due to amendment.

The rejection of claims 140, 141, 143-147 and 149-156, 163 and 169 under 35 U.S.C. 103 as being unpatentable over Vescovi (WO2007010394A2) in view of Zouani, Biomaterials 31 (2010), 8245-8253 in view of Balasundaram (US 20130337028) in view of Yang (US 9402710) has been withdrawn in favor of a new rejection below.

The provisional rejection of claims 140-141,143-147,149-156,163 and 169-176 on the ground of nonstatutory double patenting as being unpatentable over claims 122-123, 125-128, 130-135, 143 and 149-157 of copending Application No. 15760838 is hereby withdrawn due to the abandonment of the competing application.

The provisional rejection of claims 140, 141, 143-147, 150-156 and 163 on the ground of nonstatutory double patenting as being unpatentable over claims 144-149 of copending Application No. 15744980 is hereby withdrawn due to the abandonment of the competing application.

Maintained/Modified Rejections
Improper Markush
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 172 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 172 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives in the Markush group for claim 170 comprises metals and alloys, ceramics, polymeric biomaterials, and biocomposite materials of which many of them are not biomaterials or biocompatible such as metals, alloys, ceramics, etc. Additionally, all components in the Markush group (as a whole) are not of the same recognized physical/chemical or a common use that flows from a substantial structural feature. Hence claims 170-176 are rejected as being drawn to improper Markush group of alternatives that do not share a “single structural similarity” and a common use. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
response to applicant’s arguments
	Applicants state that they have amended the claims to overcome this rejection.
Applicant's arguments filed 27 Jan, 2022 have been fully considered but they are not persuasive.

Applicants have amended claim 171, from which this claim depends, but have not amended this claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 140, 141, 146, 147, 154, 156 and 163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-99 of copending Application No. 15745010. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application, applicants claim a method for treating or preventing a neoplastic disease, disorder, condition, pathology, or any symptoms thereof, comprising administering, to a subject in need thereof, an effective amount of a pharmaceutical association, said association comprising at least one growth factor receptor-binding compound, which activates at least one growth factor receptor of a neoplastic cell, and at least one bioactive carrier forming at least one covalent or non-covalent interaction with said at least one growth factor receptor-binding compound, and wherein said association reduces or suppresses, in the neoplastic cell, the gene expression of at least one cyclin D and/or reduces or suppresses the formation of at least one complex formed between said at least one cyclin D and at least one of cyclin dependent-kinase 4 or 6. The claims of copending Application No. 15745010 is drawn to a method of inducing cell differentiation by administering peptide compounds. The species of peptides recited in the copending Application No. 15745010 are species of the instantly claimed genus of growth factor receptor-binding compound. Hence copending Application No. 15745010 anticipates instant invention.
response to applicant’s arguments
	Applicants have requested that this rejection be held in abeyance until a determination of allowable subject matter has been made.  However, until this rejection is overcome, it will remain valid.

second rejection 
Claims 140, 141, 146, 147, 154, 156 and 163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 121-126 of copending Application No. 15744994. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application, applicants claim a method for treating or preventing a neoplastic disease, disorder, condition, pathology, or any symptoms thereof, comprising administering, to a subject in need thereof, an effective amount of a pharmaceutical association, said association comprising at least one growth factor receptor-binding compound, which activates at least one growth factor receptor of a neoplastic cell, and at least one bioactive carrier forming at least one covalent or non-covalent interaction with said at least one growth factor receptor-binding compound, and wherein said association reduces or suppresses, in the neoplastic cell, the gene expression of at least one cyclin D and/or reduces or suppresses the formation of at least one complex formed between said at least one cyclin D and at least one of cyclin dependent-kinase 4 or 6. The claims of copending Application No. 15744994 is drawn to a method of inducing cell differentiation by administering peptide compounds. The species of peptides recited in the copending Application No. 15744994 are species of the instantly claimed genus of growth factor receptor-binding compound. Hence copending Application No. 15744994 anticipates instant invention.
response to applicant’s arguments
	Applicants have requested that this rejection be held in abeyance until a determination of allowable subject matter has been made.  However, until this rejection is overcome, it will remain valid.

third rejection 
Claims 140, 141, 146, 147, 154, 156 and 163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 152-154 and 158 of copending Application No. 15760980. Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application, applicants claim a method for treating or preventing a neoplastic disease, disorder, condition, pathology, or any symptoms thereof, comprising administering, to a subject in need thereof, an effective amount of a pharmaceutical association, said association comprising at least one growth factor receptor-binding compound, which activates at least one growth factor receptor of a neoplastic cell, and at least one bioactive carrier forming at least one covalent or non-covalent interaction with said at least one growth factor receptor-binding compound, and wherein said association reduces or suppresses, in the neoplastic cell, the gene expression of at least one cyclin D and/or reduces or suppresses the formation of at least one complex formed between said at least one cyclin D and at least one of cyclin dependent-kinase 4 or 6. The claims of copending Application No. 15760980 is also drawn to method for treating or preventing a neoplastic disease, disorder, condition, pathology, or any symptoms thereof. The species of peptides recited in the copending Application No. 15760980 are species of the instantly claimed genus of growth factor receptor-binding compound. Hence copending Application No. 15760980 anticipates instant invention.
response to applicant’s arguments
	Applicants have requested that this rejection be held in abeyance until a determination of allowable subject matter has been made.  However, until this rejection is overcome, it will remain valid.

fourth rejection
Claims 140, 141, 146, 147, 154, 156 and 163 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 101-105 of copending Application No. 15745021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because in the instant application, applicants claim a method for treating or preventing a neoplastic disease, disorder, condition, pathology, or any symptoms thereof, comprising administering, to a subject in need thereof, an effective amount of a pharmaceutical association, said association comprising at least one growth factor receptor-binding compound, which activates at least one growth factor receptor of a neoplastic cell, and at least one bioactive carrier forming at least one covalent or non-covalent interaction with said at least one growth factor receptor-binding compound, and wherein said association reduces or suppresses, in the neoplastic cell, the gene expression of at least one cyclin D and/or reduces or suppresses the formation of at least one complex formed between said at least one cyclin D and at least one of cyclin dependent-kinase 4 or 6. The claims of copending Application No. 15745021 is drawn to a method of inducing cell differentiation by administering peptide compounds. The species of peptides recited in the copending Application No. 15745021 are species of the instantly claimed genus of growth factor receptor-binding compound. Hence copending Application No. 15745021 anticipates instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
response to applicant’s arguments
	Applicants have requested that this rejection be held in abeyance until a determination of allowable subject matter has been made.  However, until this rejection is overcome, it will remain valid.


New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 140, 141, 146, 147, 149, 154, 156, 163, 171, 172, 179, and 181 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 140, and claims dependent on it, has been amended to require that the carrier have a stiffness in a specific range.  However, this range is not disclosed in the specification.  P406, 4th paragraph discusses a stiffness of at least 5 kPa and not more than 5 GPa.  P406, 5th paragraph discusses various ranges (none of which match the claim) for specific applications based on (presumably) the tissue that the carrier is implanted in (which are not claim limitations).  The last paragraph of p420 discusses a minimum stiffness, which does not match the lower range of the claims.  P483, 2nd paragraph discusses the stiffness of the materials used, none of which are close to the maximum range claimed.  In other words, this range has not been disclosed, so constitutes new matter.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 172 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 171, from which claim 172 depends, limits the carrier to a biopolymer.  However, claim 172 allows for metals, ceramics, hydrogels, and composites, in addition to the biopolymers of claim 171.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 140, 141, 146, 147, 149, 154, 156, 163, 171, 172, 179, and 181 are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi et al (US 20100167999, previously cited) in view of Hanson et al (US 20100260676) and Zamora et al (US 20060205652).

	Claim 104, and claims dependent on it, are drawn to a method of treating cancer, comprising administering a carrier with a peptide comprising PEP1 and PEP2, with limits on the stiffness of the carrier.

	Vescovi et al discuss using BMPs to inhibit tumor stem cells (title).  This works by regulating progenitor and stem cell survival, self renewal, proliferation and/or differentiation, and potentially reduce the number of proliferating cells in cancer tissue (paragraph 11).  It doesn’t require actual BMP proteins, merely preparations that increase BMP signaling, such as peptide analogs (paragraphs 15, 17, 18, and 62)).  Preferred BMPs are BMP 2, 4, 5, 6, 8, and 8b (paragraph 59).  A large number of different types of cancer are contemplated (paragraph 98), and can comprise just the agent or include additional agents (paragraph 101).  Various routes of administration and pharmaceutical diluents/carriers are contemplated (paragraph 102).  
	The differences between this reference and the instant claims is that this reference doesn’t describe the BMP compounds (except in general terms), and does not have them attached to a carrier.
	Hanson et al discuss nanoparticle carriers for drug delivery (title).  These particles can have multiple things associated with them, such as a tracking moiety to follow the particles, a delivery moiety that causes the particles to localize in the desired location, and an effector moiety (i.e. a drug) that causes the desired biochemical effect of the particles, including activating or inhibiting a receptor (paragraph 9), such as the BMP compounds of Vescovi et al.  This allows for controlled delivery to their targets, and can be precisely guided (paragraph 26).  Many types of base nanoparticles can be used, such as PLGA (paragraph 32) or gold (paragraph 27).  Note that applicants have explicitly listed this polymer and this metal in claims dependent on claim 140 (note claim 172), so they must necessarily meet the stiffness requirements of that claim.  The chemistry to link the various compounds to the nanoparticles are clearly not limiting, with a number of chemistries discussed (paragraphs 41-44).  Note that a number of linkers orthogonal to each other are used to selectively attach the varied components (paragraph 43), i.e. selective binding.  Examples are given of using these particles to treat cancer (example 5, paragraph 57).   This reference discusses targeted nanoparticles to allow for controlled and monitored delivery of a therapeutic to a disease, including cancer.
	Zamora et al discuss growth factor analogs (title).  Among these analogs are TQLNAISVLYFDDSSNVILKKYRNMVV (SEQ ID 54) (paragraph 116) and SSLSILFFDENKNVVLKVYPMNTV (SEQ ID 63) (table 2, paragraph 118), both described as BMP peptide analogs, among others.  Analogs of these peptides were used to treat bone deformities (example 6-8, paragraphs 193-199), showing activity.  This reference describes peptide analogs of the various BMP hormones.
	Therefore, it would be obvious to use the methods of Vescovi et al with the particles of Hanson et al, to allow controlled and monitored delivery of the drugs of Vescovi et al.  As Hanson et al explicitly discuss using these particles for cancer therapy, an artisan in this field would attempt this delivery technique with a reasonable expectation of success.
	Furthermore, it would be obvious to use the peptides of Zamora et al to treat the cancers of Vescovi et al, as these peptides are taught as analogs of the polypeptides of Vescovi et al.  As Vescovi et al explicitly discuss using analogs that activate the same receptors, an artisan in this field would attempt this substitution with a reasonable expectation of success.  Note that this is a simple substitution of one known element (the therapeutic of Vescovi et al) for another (the peptides of Zamora et al) yielding expected results (activation of the BMP receptors leading to an anti-cancer effect).
	Vescovi et al discuss using BMP hormones and peptide analogs to treat cancer, which requires an administration step.  Hanson et al renders obvious attaching the therapies to nanoparticles with the appropriate stiffness.  Zamora et al render obvious peptides that match the limitations of applicant’s claims.  As Vescovi et al are activating the same receptors as those used by applicants, they will necessarily have the same effect.  Thus, the combination of references render obvious claims 140, 141, 146, 149, and 163.
	Hanson et al discuss orthogonal linkers to selectively attach therapeutics, detectable moieties, and targeting moieties, rendering obvious claims 147 and 156.
	Vescovi et al discuss using a carrier, rendering obvious claim 154.
	Hanson et al mentions PLGA as a nanoparticle material, rendering obvious claims 171, 172, 179, and 181.

Double Patenting
	The legal basis for non-statutory double patenting rejections were given above, and will not be repeated here.

first rejection
Claims 140, 141, 146, 147, 149, 154, 156, 163, 171, 172, 179, and 181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 144, 157, 159, 163, and 166 of copending Application No. 17/532,484 in view of Hanson et al (US 20100260676). 
Competing claim 144 describes peptides identical to instant claim 140, while competing claim 163 and 166 describe a genus of disorders to be treated with these peptides, including pernicious anemia, an archaic term for leukemia (a cancer).  Competing claim 157 requires the peptides be attached to a biomaterial, similar to instant claim 140, while competing claim 159 describes formulations comprising a carrier.
The difference between the competing claims and the instant claims is that the competing claims do not specify the stiffness of the biomaterial.
Hanson et al discuss nanoparticle carriers for drug delivery (title).  These particles can have multiple things associated with them, such as a tracking moiety to follow the particles, a delivery moiety that causes the particles to localize in the desired location, and an effector moiety (i.e. a drug) that causes the desired biochemical effect of the particles, such as activating or inhibiting a receptor (paragraph 9), such as the BMP compounds of Vescovi et al.  This allows for controlled delivery to their targets, and can be precisely guided (paragraph 26).  Many types of base nanoparticles can be used, such as PLGA (paragraph 32) or gold (paragraph 27).  Note that applicants have explicitly listed this polymer and this metal in claims dependent on claim 140 (note claim 172), so they must necessarily meet the stiffness requirements of that claim.  The chemistry to link the various compounds to the nanoparticles are clearly not limiting, with a number of chemistries discussed (paragraphs 41-44).  Note that a number of linkers orthogonal to each other are used to selectively attach the varied components (paragraph 43).  Examples are given of using these particles to treat cancer (example 5, paragraph 57).   This reference discusses targeted nanoparticles to allow for controlled and monitored delivery of a therapeutic to a disease, including cancer.
Therefore, it would be obvious to use the particles of Hanson et al as the biomaterial of the competing claims, to allow for controlled delivery of the peptides of the competing claims.  As the reference explicitly discusses treating cancers, an artisan in this field would attempt this process with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.
 
second rejection
Claims 140, 141, 146, 147, 149, 154, 156, 163, 171, 172, 179, and 181 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 9, 12, 17, 19, and 20 of copending Application No. 17/571,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a method identical to instant claim 141, save it does not specify a PEP2 sequence, a maximum size, or a stiffness of the carrier.  Competing claim 2 is identical to instant claim 141.  Competing claim 8 specifies a peptide that reads on the peptide of instant claim 140, including the PEP2 segment, while competing claim 9 gives a size range within the range of instant claim 140.  Competing claim 12 requires a medically acceptable excipient, carrier or vehicle, while competing claim 17 specifies the stiffness of the carrier identically with instant claim 140.  Competing claims 19 and 20 describe the carriers that can be use, including a set identical with those of instant claim 172.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658